   Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 1 of 82




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


               Volume XVIII- A3301-A3381
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 2 of 82




                                                                   JX 079
                                                            LaMonica v. Tilton, et al., 18-1021-smb




                             A3301
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 3 of 82




                             A3302
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 4 of 82




                             A3303
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 5 of 82




                             A3304
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 6 of 82




                             A3305
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 7 of 82




                             A3306
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 8 of 82




                             A3307
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 9 of 82




                             A3308
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 10 of 82




                              A3309
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 11 of 82




                              A3310
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 12 of 82




                              A3311
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 13 of 82




                              A3312
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 14 of 82




                              A3313
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 15 of 82




                              A3314
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 16 of 82




                              A3315
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 17 of 82




                              A3316
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 18 of 82




                              A3317
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 19 of 82




                              A3318
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 20 of 82




                              A3319
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 21 of 82




                              A3320
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 22 of 82




                              A3321
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 23 of 82




                              A3322
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 24 of 82




                              A3323
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 25 of 82




                              A3324
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 26 of 82




                              A3325
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 27 of 82




                              A3326
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 28 of 82




                              A3327
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 29 of 82




                              A3328
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 30 of 82




                              A3329
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 31 of 82




                              A3330
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 32 of 82




                              A3331
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 33 of 82




                              A3332
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 34 of 82




                              A3333
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 35 of 82




                              A3334
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 36 of 82




                              A3335
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 37 of 82




                              A3336
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 38 of 82




                              A3337
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 39 of 82




                              A3338
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 40 of 82




                              A3339
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 41 of 82




                              A3340
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 42 of 82




                              A3341
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 43 of 82




                              A3342
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 44 of 82




                              A3343
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 45 of 82




                              A3344
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 46 of 82




                              A3345
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 47 of 82




                              A3346
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 48 of 82




                              A3347
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 49 of 82




                              A3348
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 50 of 82




                              A3349
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 51 of 82




                              A3350
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 52 of 82




                              A3351
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 53 of 82




                              A3352
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 54 of 82




                              A3353
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 55 of 82




                              A3354
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 56 of 82




                              A3355
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 57 of 82




                              A3356
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 58 of 82




                              A3357
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 59 of 82




                              A3358
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 60 of 82




                              A3359
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 61 of 82




                              A3360
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 62 of 82




                              A3361
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 63 of 82




                              A3362
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 64 of 82




                              A3363
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 65 of 82




                              A3364
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 66 of 82




                              A3365
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 67 of 82




                              A3366
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 68 of 82




                              A3367
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 69 of 82




                              A3368
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 70 of 82




                              A3369
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 71 of 82




                              A3370
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 72 of 82




                              A3371
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 73 of 82




                              A3372
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 74 of 82




                              A3373
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 75 of 82




                              A3374
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 76 of 82




                              A3375
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 77 of 82




                              A3376
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 78 of 82




                              A3377
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 79 of 82




                              A3378
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 80 of 82




                              A3379
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 81 of 82




                              A3380
Case 1:20-cv-06274-LAK Document 11-18 Filed 09/30/20 Page 82 of 82




                              A3381
